Case 4:21-cv-00154-SDJ-KPJ Document 5 Filed 02/23/21 Page 1 of 5 PageID #: 16



IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS AT DALLAS

We The Handicapable, et al

v.                             Case Number: _3:21-cv-00379-K-BN_______________


Ladera, et al.

         1st AMENDED VERIFIED COMPLAINT AND REQUEST FOR EMERGENCY INJUNCTION
     COMES NOW, Al M Williams, pro se’, Intevenor Plaintiff, for his verified Complaint
and Request for Emergency Injunction
   Plaintiffs: Al M Williams and family
               3930 Accent DR, 2411
              Dallas, Texas 75287
   Defendants:
             a) Ladera Apartments,
             b) Ms. Judy, Owner,
             c) Daniel Paz
                 3939 Accent DR,
                 Dallas, Texas 75287
This Court has jurisdiction and venue over the matters in this complaint
   1. My Name is Al M Williams, plaintiff, tenant, and intervening party as I have an equitable

        security interest in these proceeding to protect. I am being retaliated against in violation

        of my First Amendment right to “Free Speech” and discriminated against violating Equal

        Protection Clause of Constitution, and ADA by Ladera Apartment staff.

     2. I am a vulnerable “covered person” pursuant to the Cares Act and resident of Ladera

        Apartments located at 3930 Accent DR, 2411; Dallas, Texas 75287 .

     3. That at all times relative to this complaint, Ladera was in possession of CDC Declarations

        of household member.

     4. That on March 17, 2021, in the midst of COVID pandemic, two national disasters, the

        worst ice storm ever, with below freezing temperatures around 8 degrees; Ladera tried

        and sought out to remove me and my family from the housing unit Ladera Apartments

        located at 3930 Accent DR, 2411; Dallas, Texas 75287.


                                                                                                  1
Case 4:21-cv-00154-SDJ-KPJ Document 5 Filed 02/23/21 Page 2 of 5 PageID #: 17




   5. That I wholly objected to Ladera’s request for “Removal” from the housing unit at 2411.

   6. That removal it is illegal and will result in death by COVID and Winter Storm Uri. It is

      well-settled that Removal of a covered person is a “prohibited act” by the Moratorium.

   7. Ladera sought eviction in bad faith, harassment, it is groundless in both fact and law.

      The pleading was filed for an improper purpose.

   8. Ladera staff is very much aware that I am chronically ill and a covered person. Ladera is

      a covered property. I am vulnerable to death by exposure to COVID. My family members

      are vulnerable to death by exposure to COVID. This is intentional harassment. (See

      attached CDC declarations)

   9. That Ladera, plaintiff, has intentionally violated established law in seeking out to evict

      me on March 17, 2021. This act was in retaliation for the complaints made to Matthew,

      Manager,on that same day regarding the “lockout” and inhumane living conditions in

      apartment 2411.

   10. It is well-settled that: ‘The Moratorium "temporarily prohibits evictions of residential

      and commercial tenants for failure to pay rent due to COVID-19, and prohibits evictions

      of residential tenants during the emergency for no-fault reasons, for unauthorized

      occupants or pets, and for nuisances related to COVID. See APARTMENT ASSOCIATION

      OF LOS ANGELES COUNTY, INC. v. City of Los Angeles, Dist. Court, CD California 2020 –

   11. Plaintiff Ladera brought this pleading for an improper purpose to threaten and harass as

      he knew that Execution and Actual Eviction were prohibited by The Moratorium. The

      Moratorium (Doc. 1-2) at page 4, provides that landlords "shall not evict any covered

      person" —that is, a tenant who has supplied a certificate to the landlord. In Missouri a


                                                                                               2
Case 4:21-cv-00154-SDJ-KPJ Document 5 Filed 02/23/21 Page 3 of 5 PageID #: 18




      suit to evict, if successfully prosecuted, results in a writ of eviction, which is then taken to

      a sheriff who has the sole authority to begin the actual dispossession of a tenant. A

      narrow or "strict" reading would be that it applies only when an actual physical removal

      is about to be undertaken, after a writ of eviction has been obtained. The prohibition of

      "any action" to "cause the removal" of a tenant simply means that an evicting officer

      shall not be sought out, or a moving van obtained, or some similar conduct

      undertaken to achieve an actual eviction. The earlier paper work is preliminary to even

      beginning a physical eviction, which is all that is forbidden by the Moratorium See KC

      Tenants, Plaintiff,v.David M. Byrn, et al., Defendants No. 20-00784-CV-W-HFS

   12. The plaintiff has already suffered irreparable harm and              actual injury. He was

      hospitalized following the constructive eviction on March 17, 2021. Plaintiff will

      continue to suffer unncessary pain and suffering, mental anguish, and deterioration of

      health when removed and thrown out on the streets. This matter is of great public

      interest because Ladera has knowingly, callously, and intentionally disregarded the

      federal law. In fact Ladera believes that they are above the law. Without Court

      intervention the plaintiff will be subjected to more physical injury and death. The

      plaintiff and his family suffers from and has serious medical needs of chronic conditions.

   13. Ladera’s eviction has caused harm to the plaintiff and his family to a degree yet to be

      determined. That Ladera will remove the plaintiff’s and intentionally subject them to

      harm of death if this Court does not issue emergency relief injunctive




                                                                                                    3
Case 4:21-cv-00154-SDJ-KPJ Document 5 Filed 02/23/21 Page 4 of 5 PageID #: 19




   14. That there are similarly situated ignorant persons subjected to removal by Ladera and

      other Landlords in this community. They need relief from this Court as well. Class

      certification is appropriate.

   15. That Ladera continues to seek out removal of my family from our household at 2411.

   16. That Ladera believes that they are immune from federal law designed to protect all from

      COVID.

   17. That Ladera challenges the Cares Act provisions and that there is a federal question

      regarding the applicability of the Cares Act that only this Court can resolve.

   18. That this Court is the only Court that has jurisdiction to provide guidance and order

      damages and fines for Ladera’s intentional violations of the Cares Act’s Federal

      Moratorium on Evictions.

   19. Monetary Damages alone will not make the plaintiff’s whole, bring back life, restore loss
       of life, loss of health, or loss of kidney function .




                                                                                              4
Case 4:21-cv-00154-SDJ-KPJ Document 5 Filed 02/23/21 Page 5 of 5 PageID #: 20




   WHEREFORE, all premises, injunction must issue -Immediate Emergency Injunction- to Halt

   Evictions and compelling Ladera to quit and refrain from all acts of harassment and removal

   of the plaintiff and his family from their home.


   a) A trial by a twelve person jury on all claims triable
   b) That Ladera, Matthew, Ms Judy and its Counsel must be fined $200,000.00 a piece for
        knowingly and intentionally violating federal law pursuant to Cares Act, 18 USC, 357 142
        USC 271 and 42 CFR 18.
   c)   Compensatory Damages in the amount of $150,000.00 for actual damagegs, unecessary
        pain and suffering, and mental anguish.
   d) That Punitive Damages be imposed in the amount of $500,000.00 for intentionally and
        knowingly harming the plaintiff and its family.
   e) That Injunction must flow, summons be issued immediately, preliminary relief be
        granted
   f)   That class action certification be determined and made to protect all similarly situated
        individuals.
   g) attorney fees and costs and all other relief

       The statement made are accurate, correct, and true to the best of my knowledge
   information and belief pursuant to penalties of perjury USC 1746

        /s/Al wms/s/
        Al M Williams

         Dallas, Texas 75287
        214-414-6371
        legalaccessInc@icloud.com




                                                                                              5
